Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Yichen Liu on December 21, 2020.

Amendment to Claims
(i). Claims 27 and 28 are canceled.
(ii). Claim 20 is replaced by the following:
20. A method for increasing T cell proliferation in human comprising administration of an effective amount of a pre-coupled polypeptide complex comprising an interleukin 15 (IL-15) polypeptide  portion  with at least 90% homology to SEQ ID NO: 6, and a soluble  interleukin 15 receptor alpha (IL-15Rα) polypeptide  portion with at least 90% homology to SEQ ID NO: 8, wherein the soluble IL-15Rα polypeptide portion derived from SEQ ID NO: 8 is capable of binding said IL-15 polypeptide portion derived from SEQ IDNO:6.
(iii). Claim 25 is replaced by the following:
25. The method of claim 20, wherein the pre­coupled polypeptide complex has an in vivo half-life of at least one-hour.

Conclusion
Claims 20-25, 29, and 30 are allowed. Claims 20-25, 29, and 30 are renumbered as claims 1-8, respectively.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
January 9, 2021